internal_revenue_service number release date index number ---------------------------- -------------------------------------------------- -------------------------------------- tys---------- tys---------- legend department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ----------------- id no ------------- telephone number -------------------- refer reply to cc intl b02 plr-145930-07 date date taxpayers ------------------------------------------------------------ ------------------------------------------------------ ------------------------------------------------------------ --------------------- year year year r s fc country x ------- ------- ------- ------------------ ------------- ------------------------------------------ ------------ accountant o accounting firm p ------------------------------- ------------------------------------------------ dear -------------------------- this is in response to your letter received by our office on date submitted on behalf of taxpayers by their authorized representative requesting the consent of the commissioner of the internal_revenue_service to make a retroactive qualified_electing_fund qef election under sec_1295 of the internal_revenue_code code and sec_1_1295-3 plr-145930-07 the rulings contained in this letter are based upon information and representations submitted by taxpayers and accompanied by a penalty of perjury statement executed by appropriate parties while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination facts taxpayers invested dollar_figurer in s shares of fc an open-end_mutual_fund incorporated as a company in country x in year in year while analyzing information in order to prepare taxpayers’ year federal_income_tax return accountant o discovered that fc has been a pfic since year during the years at issue taxpayers sought tax_advice from accountant o relating to taxpayers’ investment in fc taxpayers are not tax professionals and have no experience in international_taxation taxpayers represent that in all issues related to their investment in fc they relied on the advice of accountant o accountant o was aware of all the facts and circumstances relating to taxpayers’ investment in fc accountant o is a tax professional competent to render advice on u s tax laws and has diligently advised taxpayers on tax matters for over years currently accountant o is a partner with accounting firm p taxpayers have submitted an affidavit signed under penalties of perjury describing the events that led to the failure to make the qef election by the election due_date including the role of accountant o taxpayers have also submitted an affidavit of accountant o corroborating the statements made by taxpayers taxpayers represent that as of the date of this request_for_ruling the pfic status of fc has not been raised by the irs on audit for any of the taxable years at issue ruling requested taxpayers request the consent of the commissioner of the internal_revenue_service to make a retroactive qef election with respect to fc for year under sec_1_1295-3 law and analysis sec_1295 of the code provides that any pfic shall be treated as a qef with respect to a taxpayer if an election by the taxpayer under sec_1295 applies to such company for the taxable_year and the company complies with such requirements as the secretary may prescribe for purposes of determining the ordinary_earnings and net capital_gains of such company plr-145930-07 under sec_1295 a qef election may be made for any taxable_year at any time on or before the due_date determined with regard to extensions for filing the return for such taxable_year to the extent provided in regulations such an election may be made after such due_date if the taxpayer failed to make an election by the due_date because the taxpayer reasonably believed the company was not a pfic under sec_1_1295-3 a taxpayer may request the consent of the commissioner to make a retroactive qef election for a taxable_year if the shareholder reasonably relied on a qualified_tax professional within the meaning of sec_1_1295-3 granting consent will not prejudice the interests of the united_states government as provided in sec_1_1295-3 the request is made before a representative of the internal_revenue_service raises upon audit the pfic status of the corporation for any taxable_year of the shareholder and the shareholder satisfies the procedural requirements of sec_1_1295-3 the first requirement is that the shareholder reasonably relied on a qualified_tax professional within the meaning of sec_1_1295-3 a shareholder will not be considered to have reasonably relied on a qualified_tax professional if the shareholder knew or reasonably should have known that the foreign_corporation was a pfic and knew of the availability of a sec_1295 election sec_1 f i in addition a shareholder cannot claim reliance upon a qualified_tax professional if he know or reasonably should have known that the tax professional relied upon was not competent to render tax_advice with respect to the ownership of shares of a foreign_corporation or did not have access to all the relevant facts and circumstances sec_1_1295-3 and b accountant o was competent to render u s tax_advice with respect to stock ownership of a foreign_corporation and had access to all the relevant facts and circumstances she failed to advise taxpayers that fc was a pfic failed to make a qef election on taxpayers’ year federal_income_tax return and failed to advise taxpayers of the consequences of failing to make such an election thus taxpayers reasonably relied on a qualified_tax professional within the meaning of sec_1_1295-3 and further taxpayers did not know and should not reasonably be expected to have known that fc was a pfic the second requirement of sec_1_1295-3 is that granting consent will not prejudice the interests of the u s government under sec_1 f i the interests of the u s government are prejudiced if granting relief would result in the shareholder having a lower tax_liability taking into account applicable_interest charges in the aggregate for all years affected by the retroactive election other plr-145930-07 than by a de_minimis amount than the shareholder would have had if the shareholder had made the sec_1295 election by the election due_date the time_value_of_money is taken into account for purposes of this computation according to the facts submitted and the representations made the interests of the united_states government are not prejudiced because the granting of relief does not result in taxpayers having a lower tax_liability than taxpayers would have had if they had made the qef election by the election due_date the third requirement under sec_1_1295-3 is that the request must be made before a representative of the irs raises upon audit the pfic status of the corporation for any taxable_year of the shareholder taxpayers have satisfied the third requirement of sec_1_1295-3 because they represent that the request to make a retroactive qef election was made before a representative of the irs raised the pfic status of fc in an audit the final requirement under sec_1_1295-3 is that the procedural requirements set forth in sec_1_1295-3 must be met the procedural requirements include filing a request for consent to make a retroactive election with and submitting a user_fee to the office of the associate chief_counsel international sec_1_1295-3 additionally affidavits signed under penalties of perjury must be submitted that describe the events which led to the failure to make a qef election by the election due_date the discovery of such failure the engagement and responsibilities of the qualified_tax professional and the extent to which the shareholder relied on such professional must be submitted sec_1_1295-3 and iii according to the facts submitted and the representations made taxpayers have filed a completed ruling_request including the correct user_fee and submitted complete and appropriate affidavits thus taxpayers have satisfied the fourth requirement of sec_1_1295-3 conclusion based on the information submitted and representations made consent is granted to taxpayers to make a retroactive qef election with respect to fc for year under sec_1_1295-3 provided that they comply with the rules under sec_1_1295-3 regarding the time and manner for making the retroactive qef election plr-145930-07 this private_letter_ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this ruling must be attached to any_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayers’ authorized representative sincerely ethan a atticks senior technical reviewer branch international cc
